Per Curiam.
Donald J. Sargent, the present appellant, filed his petition in the court of chancery charging his wife with having committed adultery on several occasions in September, 1918, and on later dates, up to July, 1919; with one Charles Simmons, a chauffeur in his employ. He also charged his wife with acts of infidelity committed with another man, whose identity is concealed under the pseudonym of “Mr. X.” At the hearing the appellant abandoned the charge of meretricious relations existing between his wife and the latter person, and confined himself to an attempt to prove illicit intercourse with, the man Simmons. The advisory master before whom the case was heard, after a consideration of the very voluminous testimonj'' submitted, reached *704the conclusión that the appellant had failed to prove the charges against his wife by evidence sufficiently convincing to justify the granting of a decree in his favor. Our examination of the proofs sent up with the appeal satisfies us that he was justified in this view. The wife was surrounded by servants in the employ of the husband, some of whom at least were active in his behalf for the purpose of discovering actions on her part suggestive of illicit relations existing between her and Simmons. So-called detectives were employed for the same purpose by him, and some of them also were installed in the home in which both of the parties lived. Notwithstanding this constant spying on her-, no direct evidence of adultery was discovered and only two occasions were testified to in which the facts are claimed to indicate infidelity on her part. But, in our opinion, the most that can be said with relation to her conduct on these two occasions-, looked at in the aspect most unfavorable to her, is that it was injudicious and indiscreet. It was not inconsistent with the probability of innocence on her part.
The decree under review will he affirmed.
Gardner, J.
I vote to affirm the decree below on the ground that the specific charges of adultery were not proven.
For affirmance-—The Chiee-Justice, Swayze, Bergen, Minturn, Black, Katzenbaci-i, White, I-Ieppeni-ibimer, Gardner—9.
For reversal—Parker, Kalisci-i, Williams'—3.